           Case 2:20-cv-01574-JCM-BNW Document 21 Filed 06/15/21 Page 1 of 4



 1   LEW BRANDON, JR., ESQ.
     Nevada Bar No.: 5880
 2
     JEFFREY ORR, ESQ.
 3   Nevada Bar No.: 7854
     BRANDON | SMERBER LAW FIRM
 4   139 East Warm Springs
     Las Vegas, Nevada 89119
 5
     (702) 380-0007
 6   (702) 380-2964 – facsimile
     l.brandon@bsnv.law
 7   j.orr@bsnv.law
 8   Attorneys for Defendant,
     99 CENTS ONLY STORES LLC
 9
                                       UNITED STATES DISTRICT COURT
10                                          DISTRICT OF NEVADA
11
12   CHERYL D. WESLEY, an Individual,
                                                  CASE NO.: 2:20-cv-1574-JCM-BNW
13          Plaintiff,
                                                  STIPULATION AND ORDER FOR
14
     v.                                           EXTENSION/MODIFICATION OF
15                                                DISCOVERY PLAN AND
     99 CENTS ONLY STORES LLC, a Foreign          SCHEDULING ORDER
16   Limited-Liability Company; ROE               (THIRD REQUEST)
17
     MAINTENANCE COMPANIES 1-10; ROE
     CLEANING COMPANIES 1-10; DOE
18   INDIVIDUALS 1-10; DOE EMPOYEES 1-
     10; and ROE BUSINESS ENTITIES 1-20,
19   inclusive,
20
            Defendants.
21
            Plaintiff, CHERYL D. WESLEY, and Defendant, 99 CENTS STORE ONLY, LLC, by and through
22
23   their undersigned counsel, submit to the Court the following Stipulation and Order for

24   Extension/Modification of the Discovery Plan and Scheduling Order (Document #17) pursuant to LR 26-3.
25
     ///
26
     ///
27
     ///
28




                                                      -1-
           Case 2:20-cv-01574-JCM-BNW Document 21 Filed 06/15/21 Page 2 of 4



 1   I.     Local Rule 6-1
 2
            Under LR IA 6-1(a) every motion to extend time must inform the court of any previous extensions
 3
     granted and state the reason for the extension requested.
 4
                    A.      The Requirement of Local Rule 26-3 Is Satisfied
 5
 6          This is the third request for extension filed by the parties. Local Rule 26-3 requires that extensions
 7   must be received by the court no later than 21 days prior to any deadline. The current initial expert deadline
 8
     is July 6, 2021. Therefore, the parties are requesting this extension no later than than 21 days prior to the
 9
     expiration of the deadline.
10
11   II.    Local Rule 26-3(a)

12          Under LR 26-3(a) a statement specifying the Discovery completed:
13          Both Plaintiff and Defendant have exchanged their initial documents and witness disclosures.
14
     Defendant served their initial disclosures on September 18, 2020. Plaintiff served her initial disclosures on
15
     September 18, 2020.
16
17          Defendant served discovery requests upon Plaintiff on September 18, 2020 in the form of Request

18   for Admissions, Request for Production of Documents, and Interrogatories.            Plaintiff’s responses to
19
     Defendant’s written discovery were received on October 19, 2020.
20
            The deposition of Plaintiff Wesley was completed on November 16, 2020.
21
22          Defendant has issued requests for Plaintiff Wesley’s medical records from the medical providers.

23          Defendant responded to Plaintiff’s Requests for Production of Documents on November 13, 2020.
24          Defendant supplemented its rule 26.1 disclosures seven times.
25
            Defendant has provided records to its experts.
26
            Plaintiff has supplemented her rule 26.1 disclosure one time.
27
28          The deposition of Defendant’s rule 30(b)(6) witness was completed on April 2, 2021.




                                                          -2-
            Case 2:20-cv-01574-JCM-BNW Document 21 Filed 06/15/21 Page 3 of 4



 1   III.   Local Rule 26-3(b)
 2
            Under LR 26-3(b) a specific description of the Discovery that remains to be completed:
 3
            Initial and rebuttal expert disclosures, initial and rebuttal experts’ depositions, depositions of
 4
     Defendant’s witness(es) and employees, depositions of percipient witnesses, and depositions of Plaintiff’s
 5
 6   treating providers. The parties may also agree to complete further discovery derived from the discovery
 7   listed above.
 8
     IV.    Local Rule 26-3(c)
 9
            Under LR 26-3(c) the reasons why Discovery remaining was not completed within the time limits
10
11   set by the Discovery Plan:

12            The parties request an additional 60 days to make expert disclosures. The parties have agreed to a
13   rule 35 examination of Plaintiff by Dr. Reynold Rimoldi which is currently scheduled for June 28, 2021.
14
     Additionally, the parties need to obtain Plaintiff’s imaging and provide them to the medical experts.
15
     V.     Local Rule 26-3(d)
16
17          The parties agree and jointly request an extension of 60 days for the discovery deadlines; Under LR

18   26-3(d) a proposed schedule for completing all remains Discovery:
19
                (i) Discovery cutoff dates: Extend the current Discovery cutoff date from September 3, 2021 to
20
                       a Discovery cutoff date of November 2, 2021;
21
22              (ii) Expert witness disclosures from July 6, 2021 to a new date of September 3, 2021;

23              (iii) Rebuttal expert witness disclosures from August 6, 2021 to October 5, 2021;
24              (iv) Submittal of Dispositive Motions from October 6, 2021 to December 3, 2021; and
25
                (v) Submittal of the Joint Pre-Trial Order (if no Dispositive Motions are filed) to be extended
26
                     from November 3, 2021 to December 30, 2021.
27
28    ///




                                                          -3-
           Case 2:20-cv-01574-JCM-BNW Document 21 Filed 06/15/21 Page 4 of 4



 1          Therefore, good cause existing, counsel jointly request that this Honorable Court allow the above
 2
     proposed extended Discovery dates.
 3
     DATED this 15th day of June, 2021.                         DATED this 15th day of June, 2021.
 4
     MAINOR WIRTH, LLP                                          BRANDON SMERBER LAW FIRM
 5
 6   By: /s/ Breanna K. Hartmann, Esq.                          By:    /s/ Lew Brandon, Jr., Esq.
         James D. Urrutia, Esq.                                        Lew Brandon, Jr., Esq.
 7       Nevada Bar No. 12885                                          Nevada Bar No. 5880
 8       Breanna K. Hartmann, Esq.                                     Jeffrey Orr, Esq.
         Nevada Bar No. 13889                                          Nevada Bar No. 7854
 9       6018 S. Ft. Apache Rd., Ste. 150                              139 East Warm Springs Road
         Las Vegas, NV 89148                                           Las Vegas, NV 89119
10       Attorneys for Plaintiff,                                      Attorneys for Defendant
11       Cheryl D. Wesley                                              99 Cents Only Stores, LLC

12
13                                                   ORDER
14
            IT IS SO ORDERED
15
16          Dated this
                  June ____
                         21, day of ________________, 2021.
                             2021.
17
18
19                                                      UNITED STATES MAGISTRATE JUDGE
20
21
22
23
24
25
26
27
28




                                                        -4-
